         Case 3:20-cv-02731-VC Document 917 Filed 12/23/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,             Case No. 20-cv-02731-VC
               Plaintiffs,
                                                  ORDER REQUESTING
         v.                                       INFORMATION ABOUT SOLID WALL
                                                  CELLS BE INCLUDED IN RESPONSE
 DAVID JENNINGS, et al.,                          TO MOTION FOR TRO
               Defendants.

       The defendants should include in their response to the motion for a TRO information

about how many cells there are with four solid walls, and how many people each of these cells is

designed to hold.

       IT IS SO ORDERED.

Dated: December 23, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
